Case 3:19-cv-00553-GNS Document 43 Filed 05/26/20 Page 1 of 24 PageID #: 1339




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION
                          CIVIL ACTION NO. 3:19-CV-00553-GNS



BRYAN PACKARD; and
DEBORAH PACKARD                                                                    PLAINTIFFS


v.


MARINER FINANCE, LLC; and
PERSONAL FINANCE COMPANY, LLC                                                   DEFENDANTS




                        MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendants’ Motions to Dismiss (DNs 15, 23). These

matters are now ripe for adjudication. For the reasons that follow, Defendants’ first motion to

dismiss is DENIED AS MOOT, and Defendants’ second motion to dismiss is GRANTED IN

PART and DENIED IN PART.

                                   I.     BACKGROUND

       A.     Statement of Facts

       This matter arises from a series of financial and judicial interactions between Plaintiffs

Bryan Packard (“Bryan”) and Deborah Packard (“Deborah”) (collectively, the “Plaintiffs”) and

Defendants Mariner Finance, LLC (“Mariner”) and Personal Finance Company, LLC (“PFC”)

(collectively, the “Defendants”). On August 29, 2017, Plaintiffs entered into a Promissory Note,

Disclosure Statement, and Security Agreement (the “Note”) with PFC that included $1,723.53 in

financing and a precomputed finance charge of $775.92, which corresponds to a 35.94% APR and


                                               1
Case 3:19-cv-00553-GNS Document 43 Filed 05/26/20 Page 2 of 24 PageID #: 1340




a 33.15% annual interest rate. (Am. Compl. ¶¶ 13-19, DN 21; Am. Compl. Ex. A, at 1-2, DN 21-

1). Plaintiffs made several payments on the Note but ultimately became unable to pay and ceased

payments. (Am. Compl. ¶ 20). In the meantime, Mariner purchased PFC, although PFC still

remains an active LLC with the Kentucky Secretary of State. (Am. Compl. ¶¶ 20-21).

       On July 10, 2018, Defendants, through their attorneys P’Pool & Roy, PLLC, filed a

collection action against Plaintiffs in Hardin District Court, Case No. 18-C-60854, which identified

the plaintiff as “Mariner Finance f/k/a Personal Finance Company.”1 (Am. Compl. ¶ 22; Am.

Compl. Ex. B, at 1, DN 21-2). When Plaintiffs did not answer the collection complaint, the state

court judge entered a default judgment on September 12, 2018, (the “Default Judgment”), which

provided for recovery “of $1,820.87, plus attorney’s fee in the amount of $600.89, plus interest in

accordance with the terms of the agreement from 06/29/2018 until date of judgment, then balance

plus interest at the rate of 6.00% until paid, and its court costs herein[.]” (Am. Compl. ¶¶ 38-40;

Am. Compl. Ex. D, at 1, DN 21-4). Shortly thereafter, on December 17, 2018, Defendants’

attorneys served a wage garnishment on Bryan’s employer for $2,864.36, which Plaintiffs allege

misrepresented and overstated the total amount due. (Am. Compl. ¶¶ 55-59; Am. Compl. Ex. E,

at 1, DN 21-5).

       B.      Procedural History

       On August 2, 2019, Plaintiffs filed the present lawsuit alleging violations of the Fair Debt

Collection Practices Act (“FDCPA”), the Fair Credit Reporting Act (“FCRA”), and the Kentucky

Consumer Protection Act, KRS 367.110-.360 (“KCPA”). (Compl. ¶¶ 1-4, DN 1). On September

27, 2019, Defendants filed their first motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(1) and



1
 Plaintiffs allege that “Mariner Finance” used to be a registered trade name owned by Mariner
Finance, LLC, but that Mariner Finance was not a person or legal entity at the time the collection
complaint was filed. (Am. Compl. ¶¶ 25-26).
                                                 2
Case 3:19-cv-00553-GNS Document 43 Filed 05/26/20 Page 3 of 24 PageID #: 1341




12(b)(6). (Defs.’ Mot. Dismiss, DN 15). On November 15, 2019, Plaintiffs filed a First Amended

Complaint dropping the claim under the FCRA, retaining claims under the FDCPA and the KCPA,

and adding additional state law claims. (Am. Compl. ¶ 1, DN 21).2 On November 29, 2019,

Defendants again moved to dismiss. (Defs.’ Mot. Dismiss, DN 23). Plaintiffs responded, and

Defendants replied. (Pls.’ Resp. Defs.’ Mot. Dismiss, DN 41; Defs.’ Reply Mot. Dismiss, DN 42).

                                      II.    JURISDICTION

       The Court has subject matter jurisdiction over this action via federal question, 28 U.S.C. §

1331, because the Complaint alleges violations of the FDCPA. (Am. Compl. ¶¶ 1-2). The Court

has supplemental jurisdiction over the remaining state law claims because they arise from the same

case and controversy as the federal claim. 28 U.S.C. § 1367(a); (Am. Compl. ¶¶ 1-2).

                               III.     STANDARD OF REVIEW

       A motion to dismiss under Fed. R. Civ. P. 12(b)(1) considers whether the court has subject

matter jurisdiction over the matter. The standards for dismissal under Fed. R. Civ. P. 12(b)(1) and

12(b)(6) differ in the Sixth Circuit. See RMI Titanium Co. v. Westinghouse Elec. Corp., 78 F.3d

1125, 1134 (6th Cir. 1996). Threshold challenges to subject matter jurisdiction under Fed. R. Civ.

P. 12(b)(1) should generally be decided before any ruling on the merits under Fed. R. Civ. P.

12(b)(6). See Bell v. Hood, 327 U.S. 678, 682 (1946). In most circumstances, a plaintiff bears the

burden to survive Fed. R. Civ. P. 12(b)(1) motions to dismiss for lack of subject matter jurisdiction.

Id.



2
  The filing of the First Amended Complaint rendered moot the motion to dismiss the Complaint.
See Clark v. Johnston, 413 F. App’x 804, 811 (6th Cir. 2011) (“When a pleading is amended
pursuant to Federal Rule of Civil Procedure 15(a), the amended pleading supersedes the original
pleading, i.e., ‘the original pleading no longer performs any function in the case and any
subsequent motion made by an opposing party should be directed at the amended pleading.’”
(citations omitted)). The parties apparently recognized this fact: Defendants moved to dismiss
the First Amended Complaint and Plaintiffs never responded to the first motion to dismiss.
                                                  3
Case 3:19-cv-00553-GNS Document 43 Filed 05/26/20 Page 4 of 24 PageID #: 1342




       A motion to dismiss under Fed. R. Civ. P. 12(b)(6) considers the sufficiency of the

complaint. In order to survive dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6),

“a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “[A] district court must (1) view the complaint in the light

most favorable to the plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v.

M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551

F.3d 461, 466 (6th Cir. 2009)). Even so, the Court need not accept a party’s “bare assertion of

legal conclusions.” Columbia Nat. Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995) (citation

omitted). Ultimately, this inquiry is a “context-specific task that requires the reviewing court to

draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679.

                                       IV.     DISCUSSION

       As clarified in the First Amended Complaint, Plaintiffs allege the following claims against

Defendants: (1) violations of the FDCPA; (2) violations of the KCPA; (3) violations of KRS

360.020, the usury statute; (4) violations of both KRS 453.050 and KRS 286.4-533(3), as

actionable under Kentucky’s negligence per se statute, KRS 446.070; (5) abuse of process; and (6)

unjust enrichment. (Am. Compl. ¶¶ 82-173). Defendants contend that each of these claims must

be dismissed in full for claim-specific reasons and generally under the Rooker-Feldman doctrine.

(Defs.’ Mot. Dismiss 1-2).

       A.      Fair Debt Collection Practices Act

       The FDCPA generally prohibits a “debt collector” from using “any false, deceptive, or

misleading representation or means in connection with the collection of any debt.” 15 U.S.C. §

1692e. To establish a prima facie case for a violation of the FDCPA, a plaintiff must show (1) the



                                                  4
Case 3:19-cv-00553-GNS Document 43 Filed 05/26/20 Page 5 of 24 PageID #: 1343




plaintiff is a “consumer” within the meaning of 15 U.S.C. § 1692a, (2) the debt arises out of a

transaction entered primarily for personal, family, or household purposes, (3) the defendant

collecting the debt is a “debt collector” within the meaning of 15 U.S.C. § 1692a, and (4) the

defendant violated the FDCPA. Whittiker v. Deutsche Bank Nat’l Tr. Co., 605 F. Supp. 2d 914,

939 (N.D. Ohio 2009) (citing Duncan v. Citibank, No. Civ. 06-0246, 2006 WL 4063022, at *5

(D.N.M. June 30, 2006); Grimard v. Palmer, Reifler & Assocs., No. 07-CV-12128, 2007 WL

2287831, at *2 (E.D. Mich. July 31, 2007)).

       Plaintiffs assert that each of these elements is met with regards to both Mariner and PFC.

(Am. Compl. ¶¶ 5-8, 68-81). Rather than arguing that Plaintiffs’ allegations do not demonstrate a

violation of the FDCPA, Defendants primary argument at this point is that they are “creditors”

rather than “debt collectors” under 15 U.S.C. § 1692a. (Defs.’ Mot. Dismiss 4-9). If Defendants

are creditors with regards to the debt in question, then Plaintiffs’ FDCPA claim must fail. The

FDCPA provides the relevant definitions:

       The term “creditor” means any person who offers or extends credit creating a debt
       or to whom a debt is owed, but such term does not include any person to the extent
       that he receives an assignment or transfer of a debt in default solely for the purpose
       of facilitating collection of such debt for another.

       The term “debt collector” means any person who [1] uses any instrumentality of
       interstate commerce or the mails in any business the principal purpose of which is
       the collection of any debts, or [2] who regularly collects or attempts to collect,
       directly or indirectly, debts owed or due or asserted to be owed or due another. . . .
       [3] the term includes any creditor who, in the process of collecting his own debts,
       uses any name other than his own which would indicate that a third person is
       collecting or attempting to collect such debts.

15 U.S.C. § 1692a(4), (6). With regards “to a specific debt, one cannot be both a ‘creditor’ and a

‘debt collector,’ as defined in the FDCPA, because those terms are mutually exclusive.” Bridge

v. Ocwen Fed. Bank, FSB, 681 F.3d 355, 359 (6th Cir. 2012) (citations omitted).




                                                 5
Case 3:19-cv-00553-GNS Document 43 Filed 05/26/20 Page 6 of 24 PageID #: 1344




       Plaintiffs first contend that Mariner is a debt collector because Mariner filed the state

collection complaint in the name of a non-existent entity—Mariner Finance—rather than its real

name—Mariner Finance LLC. (Am. Compl. ¶ 70). This allegation appears to implicate the third

definition of debt collector—i.e., Mariner used a name other than its own when attempting to

collect debt. This rule, often known as the “false-name exception,” is an exception to the general

rule that the FDCPA is not applicable to a creditor collecting its own debt. Pinson v. JPMorgan

Chase Bank, Nat’l Ass’n, 942 F.3d 1200, 1209 (11th Cir. 2019); see also Shula v. Lawent, 359

F.3d 489, 492 (7th Cir. 2004) (noting that the FDCPA can apply when “a creditor uses a

pseudonym to collect a debt—that is, poses as a debt collector.” (citing 15 U.S.C. 1692a(6))). It

is a stretch, however, to conclude that the mere omission of “LLC” from Mariner’s name would

transform it from a creditor to a debt collector. See Hart v. Pac. Rehab of Maryland, P.A., No.

CV-12-2608, 2013 WL 5212309, at *12 (D. Md. Sept. 13, 2013) (“The errors, variations, or

misnomers in the iteration of the names of the State plaintiff entities . . . do not transform the State

plaintiff into a debt collector.”). In other words, the use of the name Mariner Finance instead of

Mariner Finance LLC did not plausibly indicate or mislead the Plaintiffs into believing that a third

party was attempting to collect the debt. See Maguire v. Citicorp Retail Servs., Inc., 147 F.3d 232,

235 (2d Cir. 1998) (“A creditor uses a name other than its own when it uses a name that implies

that a third party is involved in collecting its debts, ‘pretends to be someone else’ or ‘uses a

pseudonym or alias.’” (citation omitted)).

       Plaintiffs more persuasively argue that Mariner could meet the second definition of debt

collector—i.e., Mariner attempted to collect “due another,” namely Plaintiffs’ debt that was

originated by and due to PFC.         (Am. Compl. ¶ 72; Pls.’ Resp. Defs.’ Mot. Dismiss 13).

Alternatively, Plaintiffs argue that if PFC initiated the collection action and still owned the debt,



                                                   6
Case 3:19-cv-00553-GNS Document 43 Filed 05/26/20 Page 7 of 24 PageID #: 1345




then PFC could be a debt collector under the third definition—i.e., PFC used the name of a third

party (Mariner) to collect on its own debts. (Am. Compl. ¶ 81; Pls.’ Resp. Defs.’ Mot. Dismiss

13). Plaintiffs’ response even suggests that a wholly unrelated third party—Wells Fargo Bank,

N.A.—acquired ownership of the Note prior to the filing of the state collection action. (Pls.’ Resp.

Defs.’ Mot. Dismiss 14-15).

       The Supreme Court recently elaborated on the meaning of a “debt collector” when debt is

originated, purchased by another entity, and then subsequently collected. First, the Supreme Court

accepted the general rule that “third party debt collection agents generally qualify as ‘debt

collectors’ under the relevant statutory language, while those who seek only to collect for

themselves loans they originated generally do not.” Henson v. Santander Consumer USA Inc., 137

S. Ct. 1718, 1721 (2017). Second, the Court went on to conclude that those who purchased debt

originated elsewhere were not “debt collectors” because they were still collecting a debt owed to

themselves, not to someone else—i.e., they were not a third-party debt collector. Id. at 1726.

       The problem in the case sub judice, however, is that it is unclear who owned the debt in

question when the state collection action was first filed. The answer to this question is essential

to determine if Defendants were creditors or debt collectors with respect to Plaintiffs’ debt.

Defendants would have this Court draw the “only plausible inference . . . that Mariner now owned

the loan and was collecting on behalf of itself.” (Defs.’ Mot. Dismiss 6). Inferences are not drawn

against the non-movant at the motion to dismiss stage, especially when Defendants are presumably

the most well-situated parties to provide proof about who owned Plaintiffs’ debt. 3 In fact, since



3
  If this Court were to now accept and consider such evidence from outside the pleadings, the
motion to dismiss would likely need to be considered a motion for summary judgment. See Max
Arnold & Sons, LLC v. W.L. Hailey & Co., 452 F.3d 494, 503 (6th Cir. 2006). Answering who is
a “debt collector” under the FDCPA does generally seem to be a question more appropriately
considered on a motion for summary judgment. For instance, the second definition of debt
                                                 7
Case 3:19-cv-00553-GNS Document 43 Filed 05/26/20 Page 8 of 24 PageID #: 1346




the state collection complaint included no proof regarding ownership of the Note, it is unclear how

these Plaintiffs would be able to prove pre-discovery which entity owned the debt in question.

Without more information or some stipulation from the parties, it cannot be determined that

Defendants are unequivocally not debt collectors within the meaning of the FDCPA. See Conant

v. Wells Fargo Bank, 24 F. Supp. 3d 1, 17 (D.D.C. 2014) (“Accordingly, Plaintiff’s FDCPA claim

also depends on whether, when, and how Wells Fargo acquired Plaintiff’s mortgage. If, as it

claims, Wells Fargo acquired Plaintiff’s mortgage as part of its 2009 merger with Wachovia at a

time when Plaintiff was not in default, then this claim should also be dismissed.”); McDevitt v.

Wells Fargo Bank, 946 F. Supp. 2d 160, 168 (D.D.C. 2013) (“Because the parties agree that Wells

Fargo acquired McDevitt’s debt in 2009 as part of a merger with Wachovia Mortgage . . . Wells

Fargo indisputably is a creditor, not a ‘debt collector.’”). As such, Plaintiffs have plausibly stated

that Defendants are debt collectors pursuant to 15 U.S.C. § 1692a(6) in order to withstand the

motion to dismiss.4

       B.      Kentucky Consumer Protection Act

       The KCPA makes unlawful any “[u]nfair, false, misleading, or deceptive acts or practices

in the conduct of any trade or commerce . . . .” KRS 367.170(1). The KCPA is to have “the

broadest application in order to give Kentucky consumers the broadest possible protection for

allegedly illegal acts.” Stevens v. Motorists Mut. Ins. Co., 759 S.W.2d 819, 821 (Ky. 1988).



collector is not merely one collecting debt due another, it is one who regularly collects debt due
another. Certainly, the sort of documentation needed to prove or disprove the extent to which
Defendants regularly collects debt due another (or not) would have to come from outside the
present record and would require discovery.
4
  In their response, Plaintiffs also contend that the rate of attorney’s fees violated the FDCPA under
Currier v. First Resolution Investment Corp., 762 F.3d 529 (6th Cir. 2014). (Pl.’s Resp. Defs.’
Mot. Dismiss 10-11). Defendants’ motion to dismiss, however, argues that they are not subject to
the FDCPA; it does not address Plaintiffs’ specific alleged FDCPA violations. (Defs.’ Mot.
Dismiss 4-6).
                                                  8
Case 3:19-cv-00553-GNS Document 43 Filed 05/26/20 Page 9 of 24 PageID #: 1347




Defendants argue that their so-called “litigation conduct” cannot serve as the basis for a KCPA

claim because it does not qualify as “trade or commerce” for KCPA purposes. (Defs.’ Mot.

Dismiss 10). Trade and commerce are broadly defined, encompassing “the advertising, offering

for sale, or distribution of any services and any property, tangible or intangible, real, personal or

mixed, and any other article, commodity, or thing of value, and shall include any trade or

commerce directly or indirectly affecting the people of this Commonwealth.” KRS 367.110(2).

        Plaintiffs allege that the creation of the Note constituted “trade and commerce” under the

KCPA, and the statute was violated by Defendants’ conduct in connection with the Note

transaction, the state collection action, and the subsequent wage garnishment (Am. Compl. ¶¶ 14,

61, 82-94, 128-140). As an initial matter, the transaction resulting in the Note does appear to fall

within the scope of the KCPA. This Court previously concluded that the Kentucky Supreme Court

“would find th[e] sale of credit to be a ‘service’ within the meaning of the KCPA.” Stafford v.

Cross Country Bank, 262 F. Supp. 2d 776, 792 (W.D. Ky. 2003); see also Stevens, 759 S.W.2d at

820 (holding that “the purchase of an insurance policy is a purchase of a ‘service’ intended to be

covered by the [KCPA].”). It is tougher to determine, however, whether Defendants’ subsequent

litigation conduct constitutes “trade or commerce” for KCPA purposes. If the sale of credit

constitutes a “service” under Stafford, it seems logical to conclude that subsequently collecting on

that credit is part and parcel of the “service” provided by the creditor. In other words, it appears

contradictory to conclude that a creditor is subject to the KCPA when granting credit, but not when

using state courts to collect on that credit.5




5
  One of the plaintiff’s KCPA claims in Stafford was that the defendant bank “took advantage of,
and attempted to extort money from consumers through threats and false reporting,” Stafford, 262
F. Supp. 2d 776, 791-92, which is collection type activity that a debt collector might attempt before
resorting to filing a collection lawsuit. See Purnell v. Arrow Fin. Servs., LLC, 303 F. App’x 297,
                                                 9
Case 3:19-cv-00553-GNS Document 43 Filed 05/26/20 Page 10 of 24 PageID #: 1348




       To counter this point, Defendants point to Bennett v. Ford Motor Co., No. 5:07-CV-115,

2008 WL 4000558 (W.D. Ky. Aug. 25, 2008), in which this Court concluded that actions taken by

a defendant to defend itself “in the conduct of litigation” was not an action taken “in the conduct

of trade or commerce.” Id. at *3. This case is helpful, but it is also distinguishable. The litigation

conduct at issue in Bennett arose out of the defendant’s defense of the federal court KCPA action

itself, not the prosecution of a state court collection action as Defendants have done here. Id. It

is one thing to allow allegedly unfair prosecutorial conduct to be the basis for a subsequent KCPA

claim; it is another thing entirely to allow defensive conduct to bolster a KCPA claim in the very

same lawsuit.

       Plaintiffs’ responsive briefing suggests that the proper framing of this issue is whether

“trade or commerce” encompasses “collection activity,” not whether it encompasses “litigation

conduct” more generally. (Pls.’ Resp. Defs.’ Mot. Dismiss 16-17). Kentucky decisions do not

appear to provide any guidance, however, on whether allegedly unfair collection activities trigger

the KCPA. In Smith v. Discover Bank, No. 6:14-CV-151, 2015 WL 1021423 (E.D. Ky. Mar. 9,

2015), a sister court considered a motion to dismiss plaintiff’s FDCPA and KCPA claims that were

premised on two allegations: “that the collection action against [plaintiff] was time barred when

[defendants] filed it . . . [and] that they filed falsified documents in the Perry Circuit Court action

. . . .” Id. at *1. While not specifically addressing the question of whether collection activities fall

within the gamut of the KCPA, the Court allowed the KCPA claims past the motion to dismiss.

Id. at *3. That court again took up the case on a motion for summary judgment, considering the

allegation that the defendants filed falsified statements in a collection action and ultimately granted




304 n.5 (6th Cir. 2008) (accepting without deciding that reporting debt to a credit reporting agency
constituted “collection activity”) (citation omitted)).
                                                  10
Case 3:19-cv-00553-GNS Document 43 Filed 05/26/20 Page 11 of 24 PageID #: 1349




summary judgment because the plaintiff had failed to point to an “ascertainable loss of money or

property” as required by KRS 367.2201(1). Smith v. Discover Bank, No. 6:14-CV-151, 2016 WL

2733130, at *2 (E.D. Ky. May 10, 2016). Thus, the court granted summary judgment because

plaintiff had failed to prove an element essential to her KCPA claim, not because the KCPA did

not apply to the collection action initiated and litigated by defendants.

       A similar result occurred in a case principally relied on by Defendants, Lucky v. Kentucky

Bank (In re Lucky), No. 05-54625, 2011 Bankr. LEXIS 5734 (Bankr. E.D. Ky. Mar. 21, 2011). In

Lucky, the bankruptcy court considered a KCPA claim premised on the disclosure of private

information in a bankruptcy proof of claim. Id. at *21-23. Defendants note that the court stated

that the “filing of a proof of claim is not done in the ‘conduct of trade’ as required for a claim

based on the KCPA . . . .” Id. at *22-23. As highlighted by Plaintiffs, however, the Lucky court

provides no analysis to support this conclusory statement. (Pl.’s Resp. Defs.’ Mot. Dismiss 17).

Moreover, before reaching this point, the Lucky court identified three other distinct reasons the

plaintiff’s claim failed under the KCPA framework. In other words, as in Smith, the bankruptcy

court in large part dismissed on KCPA grounds, not because the KCPA did not apply.

       Plaintiffs also point to a plethora of cases from other jurisdictions to support their argument

that collection activity is generally covered by consumer protection laws. (Pl.’s Resp. Defs.’ Mot.

Dismiss 16-17). These cases demonstrate a marked trend of interpreting state consumer protection

laws to cover collection related activities. In Guzman v. Mel S. Harris & Associates, LLC, No. 16

CIV. 3499, 2018 WL 1665252 (S.D.N.Y. Mar. 22, 2018), the court concluded that the persistent

filing of fraudulent debt collection lawsuits was within the scope of New York General Business

Law § 349, which prohibits “[d]eceptive acts or practices in the conduct of any business, trade or

commerce or in the furnishing of any service . . . .” Id. at *12; N.Y. Gen. Bus. Law § 349(a). In



                                                 11
Case 3:19-cv-00553-GNS Document 43 Filed 05/26/20 Page 12 of 24 PageID #: 1350




Morgan v. Vogler Law Firm, P.C., No. 4:15-CV-1654, 2017 WL 4387351 (E.D. Mo. Oct. 3, 2017),

the court considered an unlawful collection suit under the Missouri Merchandising Practices Act

§ 407.020, which proscribes “deception, fraud, false pretense, false promise, misrepresentation,

unfair practice or the concealment, suppression, or omission of any material fact in connection

with the sale or advertisement of any merchandise in trade or commerce . . . .” Id. at *6-7; Mo.

Stat. § 407.020(1). In Sneed v. Winston Honore Holdings, LLC, No. 16-C-2564, 2017 WL 467686

(N.D. Ill. Feb. 3, 2017), the court held that fraudulent service of process in connection with a

foreclosure action was actionable under the Illinois Consumer Fraud Act § 505/2, which makes

unlawful any “[u]nfair methods of competition and unfair or deceptive acts or practices . . . in the

conduct of any trade or commerce.” Id. at *5; 815 Ill. Comp. Stat. 505/2. Finally, in Gallagher v.

Funeral Source One Supply & Equipment Co., No. 14-CV-115, 2015 WL 773737 (D.N.H. Feb.

24, 2015), the court flatly rejected the argument that abusive litigation practices cannot serve as

the basis for a claim under the New Hampshire Consumer Protection Act § 358-A:2, which

prohibits “any unfair method of competition or any unfair or deceptive act or practice in the

conduct of any trade or commerce within this state.” Id. at *3; N.H. Rev. Stat. Ann. § 358-A:2.6

       Defendants refute these cases, pointing out that none of them interpret the KCPA and that

the other consumer protection statutes offer “wildly different” scopes of protection. (Defs.’ Reply

Mot. Dismiss 8). Defendants are correct, of course, that these out-of-jurisdiction cases interpret

different consumer protection laws that offer somewhat different scopes of protection. To

characterize them as “wildly different” is misleading, however. To the contrary, as noted above,



6
  There are numerous other cases that reach similar results when interpreting different state
consumer protections laws. See, e.g., Refuse & Envtl. Sys., Inc. v. Indus. Servs. of Am., Inc., 932
F.2d 37, 43 (1st Cir. 1991) (Massachusetts); Nat’l Union Fire Ins. Co. of Pittsburgh, Pa. v. Small
Smiles Holding Co., LLC, 781 F. Supp. 2d 597, 602 (M.D. Tenn. 2011) (Tennessee); Merdes &
Merdes, P.C. v. Leisnoi, Inc., 410 P.3d 398, 411 (Alaska 2017) (Alaska).
                                                12
Case 3:19-cv-00553-GNS Document 43 Filed 05/26/20 Page 13 of 24 PageID #: 1351




the respective consumer protection laws all proscribe roughly the same behavior and afford

consumers similar protections against deceptive practices in the context of trade or commerce.

Absent clear guidance from the Kentucky Supreme Court on this issue, in light of the national

trend toward extending consumer protection laws to cover collection activity and even litigation

conduct and the admonition that the KCPA is to have the broadest possible application,

Defendants’ motion is denied as to the KCPA claims.

       C.      Usury

       Plaintiffs allege that Defendants charged usurious interest in violation of KRS 360.010 and

360.020 via the collection action and subsequent wage garnishment. (Am. Compl. ¶¶ 95-99, 141-

145). As previously noted, the Note was for $1,723.53 plus a $775.92 pre-computed finance

charge, which corresponds to a 35.94% APR and a 33.15% annual interest rate. (Am. Compl. ¶¶

16-17; Am Compl. Ex. A, at 1-2). Under KRS 360.010 and 360.020, relied on by Plaintiffs in the

Amended Complaint, the maximum legal rate of interest is generally 8% a year. As noted by

Defendants, however, the relevant provision governing the Note is KRS 286.4-530(1) of the

Kentucky Consumer Loan Act, which permits “charges not in excess of three percent (3%) per

month [36% annually] on any loan where the original principal amount of the loan is not in excess

of three thousand dollars ($3,000)[.]” The Note’s 33.15% interest rate with a principal amount of

less than $3000 thereby complies with KRS 286.4-530(1).

       Rather than contend that Defendants violated KRS 360.010 and 360.020, Plaintiffs appear

to reframe their usury claim to contest the collection complaint and subsequent Default Judgment

that awarded Defendants $1,820.87 plus interest “in accordance with the terms of the agreement.”

(Am. Compl. Ex. D, at 1; Pls.’ Resp. Defs.’ Mot. Dismiss 9). Plaintiffs argue that there can be no

interest rate “in accordance to the agreement” because the Note included a precomputed finance



                                               13
Case 3:19-cv-00553-GNS Document 43 Filed 05/26/20 Page 14 of 24 PageID #: 1352




charge, not an interest rate. (Pls’ Resp. Defs.’ Mot. Dismiss 8-9). While this is factually correct,

a consumer loan company can in some circumstances convert a precomputed loan into a simple

interest loan as long as the company first rebates the unearned finance charge. See KRS 286.4-

530(7)-(8). Plaintiffs contend that here there is no evidence that Defendants ever rebated the

unearned finance charge, which would prevent conversion of the Note to a simple interest loan.

(Pls.’ Resp. Defs.’ Mot. Dismiss 8). If Plaintiffs took issue with the way the Default Judgment

awarded interest on the Note, however, their recourse was directly with the Hardin District Court

or on appeal. As such, Plaintiffs’ freestanding usury claim runs afoul of the Rooker-Feldman

doctrine.

       Through its decisions in Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), and D.C. Court

of Appeals v. Feldman, 460 U.S. 462 (1983), the Supreme Court established the general rule that

district courts lack jurisdiction to review state court judgments. Under the Rooker-Feldman

doctrine, “lower federal courts are precluded from exercising appellate jurisdiction over final state-

court judgments.” Lance v. Dennis, 546 U.S. 459, 463 (2006). This doctrine, however, does not

“stop a district court from exercising subject-matter jurisdiction simply because a party attempts

to litigate in federal court a matter previously litigated in state court.” Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 293 (2005). Rather, the doctrine “is confined to cases . . .

brought by state-court losers complaining of injuries caused by state-court judgments rendered

before the district court proceedings commenced and inviting district court review and rejection

of those judgments.” Id. at 284. When applying this doctrine, the Sixth Circuit looks to the source

of the plaintiff’s injury: “If the source of the injury is the state court decision, then the Rooker-

Feldman doctrine would prevent the district court from asserting jurisdiction. If there is some

other source of injury . . . then the plaintiff asserts an independent claim.” Berry v. Schmitt, 688



                                                 14
Case 3:19-cv-00553-GNS Document 43 Filed 05/26/20 Page 15 of 24 PageID #: 1353




F.3d 290, 299 (6th Cir. 2012) (citation omitted). Relatedly, the source of a plaintiff’s harm is

closely connected to the relief that is requested. Id.

       The source of Plaintiffs’ usury claim is the interest that was awarded in the Hardin District

Court Default Judgment. It is not the interest rate as set forth in the Note, which Plaintiffs now

appear to now concede is valid on its face under KRS 286.4-530(1). And while Plaintiffs contest

the interest rate requested in the collection complaint, it is not the complaint that caused them

harm. Rather, it is the Default Judgment issued by the district court. Plaintiffs’ argument that

Defendants failed to prove properly that they rebated the unearned finance charges essentially

argues that the Hardin District Court had insufficient evidence to award Defendants interest on the

Note. There is no way for this Court to conclude that Defendants were awarded a usurious interest

rate without also concluding that the Default Judgment is invalid, which this Court does not have

the power to do. See In re Isaacs, 895 F.3d 904, 912-13 (6th Cir. 2018) (“This request for relief

effectively asks the bankruptcy court to vacate the state-court judgment, and thus it clearly

identifies the state-court judgment as the source of [the plaintiff’s] injury.”).

       The Sixth Circuit recently dealt with a similar situation in VanderKodde v. Mary Jane M.

Elliott, P.C., 951 F.3d 397 (6th Cir. 2020). In VanderKodde, the Sixth Circuit considered a

situation in which defendants allegedly collected an unlawful rate of post-judgment interest via

writ-of-garnishment requests. Id. at 400. The district court identified the underlying judgments

as the source of the plaintiffs’ injuries and thereby applied Rooker-Feldman to dismiss the case.

VanderKodde v. Mary Jane M. Elliott, P.C., 314 F. Supp. 3d 836, 840 (W.D. Mich. 2018).7 In




7
 The district court also found that plaintiffs were injured by the writs of garnishment, id. at 841,
but the Sixth Circuit previously made clear that a writ of garnishment is not a state court judgment.
See Van Hoven v. Buckles & Buckles, P.L.C., 947 F.3d 889, 892-93 (6th Cir. 2020) (describing a
writ of garnishment as merely arising out of a ministerial process).
                                                  15
Case 3:19-cv-00553-GNS Document 43 Filed 05/26/20 Page 16 of 24 PageID #: 1354




reversing, the Sixth Circuit clarified that the source of the injury was actually the “defendants’

‘actions in tallying the amount of relief requested,’ rather than the state-court judgments

themselves.” VanderKodde, 951 F.3d at 403 (quoting Van Hoven, 947 F.3d at 893). In other

words, the alleged improper writ “did not flow from the judgments as a natural, inevitable

consequence of their existence. Instead, it required independent conduct by defendants.” Id. at

404.

       In the present case, Plaintiffs’ reframed usury argument is that the Default Judgment

improperly awarded “interest thereon in accordance to the agreement” because it was unclear if

Defendants ever rebated unearned finance charges, in the absence of which there could be no

conversion of the Note into one with simple interest. (Pl.’s Resp. Defs.’ Mot. Dismiss 9). That

determination, however, would necessarily predate the award of interest—i.e., it is one the state

court judge would have made as a prerequisite to awarding interest. Once that decision was made,

the Default Judgment explicitly stated that Defendants had a right to interest “in accordance with

the agreement.” Therefore, the subsequent calculation of interest for garnishment purposes was

clear on the face of the Note and merely “flow[ed] from the judgments as a natural, inevitable

consequence.” As such, the source of Plaintiffs’ injury was the Default Judgment, not the actions

of Defendants. Plaintiffs’ closing argument in their response admits as much: “This makes the

prejudgment interest awarded in the Default Judgment usurious . . . .” (Pl.’s Resp. Defs.’ Mot.

Dismiss 9). This result is further bolstered by the fact that each of the usury arguments now levied

at this Court could have been made to the state court in the first instance or in a motion for

reconsideration.8



8
 Plaintiffs also allege that they have a right to maintain a separate cause of action for usury under
Sherley v. Trabue, 85 Ky. 71 (1887). (Pl.’s Resp. Defs.’ Mot. Dismiss 18-19). Sherley is a case,
however, that interprets a completely different statutory scheme than the one at hand here, and
                                                 16
Case 3:19-cv-00553-GNS Document 43 Filed 05/26/20 Page 17 of 24 PageID #: 1355




         In conclusion, Plaintiffs’ freestanding usury claim is barred by the Rooker-Feldman

doctrine.9

         D.      Negligence Per Se: KRS 453.050 and 286.4-533(3)

         Defendants also contend that Plaintiffs’ negligence per se claims must also fail as a matter

of law. (Defs.’ Mot. Dismiss 12-13). “[N]egligence per se ‘is merely a negligence claim with a

statutory standard of care substituted for the common law standard of care.’” Real Estate Mktg.,

Inc. v. Franz, 885 S.W.2d 921, 927 (Ky. 1994) (citation omitted). The relevant negligence per se

statute in Kentucky provides: “A person injured by the violation of any statute may recover from

the offender such damages as he sustained by reason of the violation, although a penalty or

forfeiture is imposed for such violation.” KRS 446.070. To state a claim under KRS 446.070, the

(1) allegedly violated statute must be penal in nature or provide no civil remedy, (2) the person

damaged must be within the class of persons the statute is intended to protect, and (3) the injury

suffered must be an event which the regulation was designed to prevent. Hargis v. Baize, 168

S.W.3d 36, 40 (Ky. 2005) (citations omitted); Alderman v. Bradley, 957 S.W.2d 264, 267 (Ky.

App. 1997).

         The statutes that Plaintiffs claim Defendants violated are KRS 453.050, which generally

governs taxation of costs and attorney’s fees,10 and KRS 286.4-533(3), which allows for “a


Plaintiffs have provided no case law to suggest that the Sherley analysis should be extended to the
present usury statute.
9
  The same fate may not befall Plaintiffs’ FDCPA claims because challenging allegedly unfair
actions taken to secure a state court judgment is not the same thing as challenging the judgment
itself. See Wood v. Midland Funding, LLC, 698 F. App’x 260, 263 (6th Cir. 2017) (“An allegation
of unlawfully creating a tainted state-court order is not the same as challenging that order.”); Burke
v. Lawrence & Lawrence, PLLC, No. 3:15-CV-00861, 2018 WL 1440837, at *2-3 (W.D. Ky. Mar.
22, 2018) (noting that the Rooker-Feldman “doctrine does not bar a plaintiff from seeking redress
for actions taken by a debt collector prior to the entry of a judgment.” (citing Harrington v. DH
Capital Mgmt., Inc., No. 3:14-CV-627, 2014 WL 5776203, at *3 (W.D. Ky. Nov. 5, 2014))).
10
     KRS 453.050 provides in full:
                                                 17
Case 3:19-cv-00553-GNS Document 43 Filed 05/26/20 Page 18 of 24 PageID #: 1356




reasonable attorney’s fee, in connection with the collection of a loan, actually incurred by the

licensee and paid to an attorney who is not an employee of the licensee.” (Am. Compl. ¶¶ 101-

109, 116-123, 147-155, 162-169). Defendants contend that they have not violated these statutes

and that neither statute is penal in nature. (Defs.’ Mot. Dismiss 12-15). Plaintiffs’ response

reiterates several points of the pleadings, but it does plead nor clarify how either of these statues

are penal in nature. Moreover, these statutes do not prescribe a standard of care that can displace

the common law standard. Rather, both statutes, especially KRS 453.050, are more akin to a

Kentucky law that “simply prescribes procedures, committees, and methods . . . .” Higgs v. Golden

Gate Nat’l Senior Care, LLC, No. 3:17-CV-00192-CRS, 2018 WL 1997767, at *3 (W.D. Ky. Apr.

27, 2018) (quoting Pace v. Medco Franklin RE, LLC, No. 1:12-CV-00132, 2013 WL 3233469, at

*5 (W.D. Ky. June 25, 2013)). Similarly, because these statutes merely lay out procedures for a

prevailing party to follow when collecting costs and attorney’s fees, it is difficult to ascertain who,

if anyone, the statutes are designed to protect.11




        Clerks shall tax one (1) attorney’s fee only in the bill of costs of the successful party
        at the termination of the action, but no attorney’s fee shall be taxed in any court if
        the amount in controversy, exclusive of interest and costs, does not exceed fifty
        dollars ($50), and no garnishee shall be allowed an attorney’s fee. The bill of costs
        of the successful party shall include, in addition to other costs taxed, the tax on law
        process and official seals, all fees of officers with which the party is chargeable in
        the case, postage on depositions, the cost of copy of any pleading or exhibit
        obtained, the cost of any copies made exhibits and the allowance to witnesses,
        which the court may by order confine to not more than two (2) witnesses to any one
        (1) point.
11
   Compare KRS 453.050 and 286.4-533(3) with a statute like KRS 530.080, which states that “a
person is guilty of endangering the welfare of an incompetent person when he knowingly acts in a
manner which results in an injury to the physical or mental welfare of a person who is unable to
care for himself because of mental illness or intellectual disability.” KRS 530.080(1). In Pace,
this Court had no trouble concluding that an “incompetent person” was clearly the party intended
to be protected by this criminal statute. Pace, 2013 WL 3233469, at *3.
                                                     18
Case 3:19-cv-00553-GNS Document 43 Filed 05/26/20 Page 19 of 24 PageID #: 1357




       Furthermore, Plaintiffs have not clarified how KRS 286.4-533(3) was violated by

Defendants. KRS 286.4-533(3) allows for a creditor to collect “reasonable attorney’s fees” paid

to collect a loan that was “actually incurred.” Defendants collected on the Note pursuant to a 33%

contingency fee agreement with former defendant P’Pool & Roy. (Defs.’ Mot. Dismiss 2).

Plaintiffs have not demonstrated that the contingency fee was unreasonable or that it was not

incurred by Defendants. Rather, the bulk of Plaintiffs’ contentions focus instead on an allegation

that Defendants misled the state court regarding the relevant attorney’s fees agreement, but that

argument alleges violations of the FDCPA or the KCPA, not KRS 286.4-533(3).

       Finally, Plaintiffs have not directed this Court to any case law that has allowed a KRS

446.070 negligence per se claim to be premised on either KRS 453.050 or KRS 286.4-533(3).

These claims will be dismissed.

       E.      Abuse of Process

       Abuse of process is generally “the irregular or wrongful employment of a judicial

proceeding . . . .” Stoll Oil Ref. Co. v. Pierce, 337 S.W.2d 263, 266 (Ky. 1960). To properly plead

an abuse of process claim, a plaintiff must allege two elements: “(1) an ulterior purpose and (2) a

willful act in the use of the process not proper in the regular conduct of the proceeding.” Garcia

v. Whitaker, 400 S.W.3d 270, 276 (Ky. 2013) (citations omitted). A plaintiff must show “[s]ome

definite act or threat not authorized by the process, or aimed at an objective not legitimate in the

use of the process,” but there is no abuse of process claim “where the defendant has done nothing

more than carry out the process to its authorized conclusion even though with bad intentions.”

Simpson v. Laytart, 962 S.W.2d 392, 394-95 (Ky. 1998) (citation omitted).

       Plaintiffs’ abuse of process claim is based on the Defendants’ filing of the collection

lawsuit with the purpose, “in part . . . of obtaining a judgment that awarded the plaintiff attorney’s



                                                 19
Case 3:19-cv-00553-GNS Document 43 Filed 05/26/20 Page 20 of 24 PageID #: 1358




fees . . . .” (Am. Compl. ¶¶ 125, 171). Plaintiffs’ response does not further this contention or

otherwise respond to Defendants’ motion to dismiss, which alone could serve as grounds to

dismiss. See Shaibi v. Louisville & Ind. R.R. Co., No. 3:19-CV-00928-GNS, 2020 WL 1539936,

at *1 (W.D. Ky. Mar. 31, 2020) (citing Figueroa v. U.S. Postal Serv., 422 F. Supp. 2d 866, 879

(N.D. Ohio 2006)).12 Even if the Court accepts, arguendo, that Defendants had a “bad intention”

to use the collection action as an excuse to recover attorney’s fees, they did nothing more that carry

out the collection process “to its authorized conclusion.” As previously noted, KRS 286.4-533(3)

explicitly authorizes the collection of reasonable attorney’s fees actually incurred. The Note, in

turn, states: “If we place this note in the hands of an attorney, not our salaried employee, for

collection you agree to pay the reasonable fees of our attorney.” (Am. Compl. Ex. A, at 1-2).

Plaintiffs have failed to show how Defendants’ collection of attorney’s fees constituted an

improper act not authorized by or in the course of the state court proceeding. To the contrary, the

collection of attorney’s fees was authorized by the Note, compliant with the relevant statute, and

given force by the Default Judgment. Therefore, Plaintiffs’ abuse of process claim is dismissed.

       F.      Unjust Enrichment

       Finally, Plaintiffs contend that Defendants were unjustly enriched by the Default Judgment

and subsequent wage garnishment because Defendants had no legal right to recover court costs,

interest, or attorney’s fees. (Am. Compl. ¶¶ 110-115, 156-161). Defendants counter that this claim

is barred by res judicata and the Rooker-Feldman doctrine. (Defs.’ Mot. Dismiss 16-18). Unjust

enrichment requires a showing of three elements: “(1) benefit conferred upon defendant at

plaintiff’s expense; (2) a resulting appreciation of benefit by defendant; and (3) inequitable



12
   Plaintiffs appear to have deleted the abuse of process section from their response when working
to comply with the 25-page limit of LR 7.1(d) and this Court’s Order striking Plaintiffs’ previously
non-compliant 26-page response. (Stricken Resp., DN 39; Order 1, DN 40).
                                                 20
Case 3:19-cv-00553-GNS Document 43 Filed 05/26/20 Page 21 of 24 PageID #: 1359




retention of benefit without payment for its value.” Jones v. Sparks, 297 S.W.3d 73, 78 (Ky. App.

2009) (citation omitted).

          With regard to Plaintiffs’ claims for usurious interest, this Court has already held that

questioning the interest awarded by the Default Judgment runs afoul of the Rooker-Feldman

doctrine. Thus, the interest awarded in that judgment cannot be the basis of an unjust enrichment

claim for all the reasons previously discussed. Insofar as Plaintiffs’ unjust enrichment claim is

premised on the attorney’s fees already awarded by the Default Judgment, that allegation is also

barred by Rooker-Feldman.13

          Plaintiffs do contend, however, that even though the Default Judgment awarded court costs,

Defendants failed subsequently to file bills of costs in compliance with Kentucky Rule of Civil

Procedure (“CR”) 54.04(2), which provides that a “party entitled to recover costs shall prepare and

serve upon the party liable therefor a bill itemizing the costs incurred by him in the action . . . .”

In other words, this rule “requires that the prevailing party . . . serve the losing party . . . with an

itemized bill of costs and give the losing party an opportunity to review the bill and to object

thereto.” Stewart v. Murphy, No. 2004-CA-000166-MR, 2005 WL 736624, at *3 (Ky. App. Apr.

1, 2005). Although CR 54.04 does not provide for a time limit, the Kentucky Practice Series

suggests that the prevailing party must file a bill of costs within a “reasonable time (presumably

30 days) after judgment.” 7 Kurt A. Phillips, Jr., et al., Kentucky Practice—Rules of Civil

Procedure Annotated, CR 54.04 (6th ed. 2005).

          Defendants’ res judicata and Rooker-Feldman arguments fail because Rule 54.04 provides

the procedure a prevailing party must follow to recover costs after a judgment providing for costs

has been entered. See Brett v. Isaac, No. 2008-SC-000712-MR, 2009 WL 2707092, at *2 (Ky.



13
     Plaintiffs’ response does not even mention attorney’s fees when discussing unjust enrichment.
                                                  21
Case 3:19-cv-00553-GNS Document 43 Filed 05/26/20 Page 22 of 24 PageID #: 1360




Aug. 27, 2009) (“Reading the rule provides the obvious-costs are assessed after judgment.”). In

other words, Plaintiffs are not complaining about the general award of costs in the Default

Judgment; they take issue with Defendants’ failure to follow the proper procedure to recover such

costs after the judgment was awarded. As such, for Rooker-Feldman purposes, the source of the

injury is not the Default Judgment, it is the action (or inaction) of Defendants. This distinction

separates Plaintiffs’ court costs claim from their interest and attorney’s fees claims. Those claims

take issue with the Default Judgment itself while Plaintiffs’ claim regarding court costs takes issue

with Defendants failure to comply with CR 54.04 after the Default Judgment was entered. See

VanderKodde, 951 F.3d at 403 (noting that “Rooker-Feldman did not apply because the plaintiff’s

injuries stemmed from the defendant’s conduct, not the state-court judgment . . . .” (citation

omitted)). As in VanderKodde and distinct from Plaintiffs’ allegations regarding interest and

attorney’s fees, Plaintiffs’ claim about Defendants’ collection of court costs focuses on

Defendants’ “‘actions in tallying the amount of relief requested,’ rather than the state-court

judgments themselves.” Id. (quoting Van Hoven, 947 F.3d at 893). As such, Plaintiffs have

sufficiently pleaded that Defendants recovered courts costs that they had no legal right to recover—

i.e., they were unjustly enriched.

       Defendants’ res judicata argument pertaining to court costs fails for similar reasons.

“Federal courts must give the same effect to a state court judgment that would be given by a court

of the state in which the judgment was rendered.” Hosp. Underwriting Grp., Inc. v. Summit Health

Ltd., 63 F.3d 486, 494 (6th Cir.1995) (citations omitted). “Therefore, when asked to give

preclusive effect to a prior state court judgment, a federal court must look to the law of the

rendering state to determine whether and to what extent that prior judgment should receive

preclusive effect in a federal action.” Hapgood v. City of Warren, 127 F.3d 490, 493 (6th Cir.



                                                 22
Case 3:19-cv-00553-GNS Document 43 Filed 05/26/20 Page 23 of 24 PageID #: 1361




1997) (citation omitted). In Kentucky, for “further litigation to be barred by claim preclusion,

three elements must be present: (1) identity of the parties, (2) identity of the causes of action, and

(3) resolution on the merits.” Lawrence v. Bingham Greenebaum Doll, L.L.P., No. 2018-SC-

000344-TG, 2019 WL 6906971, at *3 (Ky. Dec. 19, 2019) (citation omitted).

       While the current parties may be the same, Plaintiffs’ present cause of action for unjust

enrichment is not identical to the previous action. Defendants’ alleged unjust enrichment occurred

when they collected costs in the wage garnishment that they were not legally entitled to, an issue

not before nor decided on by the state court. Defendants contend that there is identity of the causes

of action because Plaintiffs could have objected in the state court action. (Defs.’ Mot. Dismiss

16); Ventas, Inc. v. Health Care Prop. Inv’rs, Inc., 635 F. Supp. 2d 612, 627 (W.D. Ky. 2009).

CR 54.04(2) makes clear, however, that the time for the non-prevailing party’s objections is within

five days after the service of the bill of costs. Here though, Defendants allegedly never filed or

served this bill of costs, which would have triggered Plaintiffs’ right to object. How could

Plaintiffs have objected to a bill of costs they never received? Under these present allegations,

Plaintiffs’ unjust enrichment claim premised on Defendants’ collection of court costs is not

dismissed.

                                      V.      CONCLUSION

       For the foregoing reasons, IT IS HEREBY ORDERED that Defendants’ First Motion to

Dismiss (DN 15) is DENIED AS MOOT, and Defendants’ Second Motion to Dismiss (DN 23)

is GRANTED IN PART and DENIED IN PART. Plaintiffs’ FDCPA and KCPA are not

dismissed. Plaintiffs’ usury claim under KRS 360.020 is dismissed. Plaintiffs’ claims under KRS

453.050 and KRS 286.4-533(3) are dismissed. Plaintiffs’ claim for abuse of process is dismissed.




                                                 23
Case 3:19-cv-00553-GNS Document 43 Filed 05/26/20 Page 24 of 24 PageID #: 1362




Plaintiffs’ claim for unjust enrichment as premised on an award of interest and attorney’s fees are

dismissed, but the claim as premised on unlawful court costs remains.




                                                                  May 26, 2020



cc:    counsel of record




                                                24
